Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 9/25/2020, has been entered. 
Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 4 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the claim is indefinite to one of skill in the art because it cannot be determined the amount of similarity of the material of the mask spacer to the material of the bank and flattening organic layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Pub. No. 2018/0308903 A1), hereafter referred to as Jeong, in view of Kim et al. (US Pub. No. 2018/0286925 A1), hereafter referred to as Kim.

As to claim 1, Jeong discloses a method for manufacturing a display device ([0002]), comprising:
forming a thin film transistor layer ([0178]; figs 3-4, layer DP-CL);
forming a light-emitting element layer (DP-OLED); and 
forming a sealing layer (TFE), 
wherein the display device includes:
a display region (DP-DA); and 
a frame region (DP-NDA) being a non-display region (non-display area NDA) formed on an outer side of the display region (display area DA of display panel DP),
during forming the thin film transistor layer (fig 41B, DP-CL), a mask spacer (BNP; [0493]) is formed, the mask spacer on which a deposition mask is placed ([0493]),
during forming the sealing layer (TFE), at least one inorganic film (IOL1 and IOL2; [0493]) is formed through use of the deposition mask (fig 7E, mask MSK), and 
the at least one inorganic film (IOL1 and IOL2) covers the display region (DP-DA), and is formed on an inner side of the cutting surface (DP-C). 
Jeong does not explicitly disclose wherein the mask spacer is formed on an outer side of a cutting surface corresponding to an end face of the frame region.  
Nonetheless, Jeong discloses in paragraph [0493] that a mask spacer BNP may be used for supporting the mask MSK shown in figure 7E that is used for forming the inorganic sealing layers IOL1 and IOL2, however, does not disclose that the mask spacer is outside the cutting surface, nonetheless, figure 8A of Jeong shows and paragraph [0231] teaches that both of the inorganic sealing layers IOL1 and IOL2 are formed throughout the display area DP-DA and the periphery area outside the display area DP-NDA.  Therefore, it is clear that the mask support spacers should be formed on the mother substrate MS outside the cut region DP-C in order to support the mask MSK without blocking the sealing material from being deposited on the entire display panel.   
Furthermore, Kim discloses wherein a mask spacer is used to prevent in a display from occurring caused by an unsupported mask sagging ([0061]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form mask spacers on the mother substrate of Jeong outside of the cutting region such that the inorganic sealing films cover the entire display panel surface including the display area and non-display area using the mask spacers suggested by Jeong in order to prevent defects from occurring with the display panels caused by the a sagging mask as taught by Kim. 

As to claim 2, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 1 (paragraphs above),
Jeong further discloses wherein the sealing member (fig, 8A, TFE) is a layer obtained by layering a first inorganic film (IOL1), a flattening organic film (OL), and a second inorganic film (IOL2) in this order, and
the at least one inorganic film corresponds to the first inorganic film and the second inorganic film (IOL1-2). 

As to claim 3, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 2 (paragraphs above),  
Jeong further discloses wherein the deposition mask is used for forming the first inorganic film and the second inorganic film ([0223]-[0226]). 

As to claim 4, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 2 (paragraphs above),
Jeong further discloses wherein the mask spacer (BNP) is formed of a material similar to at least one of a material of a bank and a material of the flattening organic film (fig 41B [0493]), the bank controlling a formation position of the flattening organic film formed during forming the thin film transistor layer (fig 41B, OL, DPP). 

As to claim 5, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 2 (paragraphs above),
Jeong further discloses wherein, when the flattening organic film (fig 41B, OL) included in the sealing layer (TFE) is formed, the flattening organic film (OL) is formed as a mask spacer (BNP) used for forming the second inorganic film (IOL2). 

As to claim 6, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 5 (paragraphs above),
Jeong further discloses wherein the flattening organic film (OL) is held in contact with a plurality of the mask spacers (BNP), Jeong does not explicitly disclose that the mask spacers are formed outside of the frame region.  Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the mask spacers outs the frame area as addressed above with respect to claim 1. 

As to claim 7, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 1 (paragraphs above),
Jeong does not explicitly disclose wherein one or more of the plurality of mask spacers are provided at least on outer sides of the display region, the two sides facing each other. 
Nonetheless, Kim discloses wherein a mask spacer is used to prevent in a display from occurring caused by an unsupported mask sagging ([0061]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form mask spacers on the mother substrate of Jeong between the display panel surfaces in order to prevent defects from occurring with the display panels caused by the a sagging mask as taught by Kim. 

As to claim 8, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 1 (paragraphs above),
Jeong does not explicitly disclose wherein, when a plurality of the display devices are provided, the mask spacer is formed between the plurality of display devices.  
Nonetheless, Kim discloses wherein a mask spacer is used to prevent in a display from occurring caused by an unsupported mask sagging ([0061]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form mask spacers on the mother substrate of Jeong between the display panel surfaces in order to prevent defects from occurring with the display panels caused by the a sagging mask as taught by Kim. 

As to claim 10, Jeong discloses a mother substrate (fig 7E, MS) obtained by collecting a plurality of substrate regions (regions within each cutting area DP-C) constituting a display device (display panel DP), the display device (DP) including a display region (DP-DA) and a frame region (DP-NDA) being a non-display region (NDA) formed on an outer side of the display region (DA). 
Jeong does not explicitly disclose wherein a mask spacer is formed at least one an outer side of a cutting surface corresponding to an end face of the frame region, the mask spacer on which a deposition mask is placed. 
Nonetheless, Jeong discloses in paragraph [0493] that a mask spacer BNP may be used for supporting the mask MSK shown in figure 7E that is used for forming the inorganic sealing layers IOL1 and IOL2, however, does not disclose that the mask spacer is outside the cutting surface, nonetheless, figure 8A of Jeong shows and paragraph [0231] teaches that both of the inorganic sealing layers IOL1 and IOL2 are formed throughout the display area DP-DA and the periphery area outside the display area DP-NDA.  Therefore, it is clear that the mask support spacers should be formed on the mother substrate MS outside the cut region DP-C in order to support the mask MSK without blocking the sealing material from being deposited on the entire display panel.   
Furthermore, Kim discloses wherein a mask spacer is used to prevent in a display from occurring caused by an unsupported mask sagging ([0061]). 
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form mask spacers on the mother substrate of Jeong outside of the cutting region such that the inorganic sealing films cover the entire display panel surface including the display area and non-display area using the mask spacers suggested by Jeong in order to prevent defects from occurring with the display panels caused by the a sagging mask as taught by Kim. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and further in view of Zhou et al. (US Pub. No. 2019/0093216 A1), hereafter referred to as Zhou.

As to claim 9, Jeong in view of Kim disclose the method for manufacturing a display device according to claim 1 (paragraphs above),
Jeong in view of Kim do not disclose wherein an opening is formed on an inner side of the display region in the display device,
during forming the thin film transistor layer, the mask spacer is formed on an outer side of the opening, and 
during forming the sealing layer, the deposition mask including a protrusion covering the opening is placed on the mask spacer, and an inorganic film is formed on a side close to the display region with respect to the opening. 
Nonetheless, Zhou discloses wherein an opening (figs 1-2, opening 30) is formed on an inner side of the display region of the display device ([0035]-[0037]), and
during formation of a sealing layer ([0034], encapsulation layer), a deposition mask ([0036]-[0038]) including a protrusion covering the opening is formed, and an encapsulation film is formed on a side close to the display region with respect to the opening ([0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the notch opening of Zhou in the display panel of Jeong in view of Kim since this will allow for the formation of a camera in the display device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2020/0350519A1; 2018/0159077A1; 2015/0118768A1; 2015/0028303A1; and 2014/0170785A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/9/2022